Ronorabls T. K. Wilkinson
County Auditor
Hill County
Hillsboro, Texas
Dear Sir :
                      OpFnion No. O-3370
                      Ret Qualification of'sohool trustee
                           as affeated by temporarily llv-
                           ing out of district.

          We are Fn receipt of-your reaent request for an
opinion in whioh you zubmit the following questions:
          "Was the President of the Sohool Board.diz-
     qualified and was his office vaoated'when he moved
     from the DFstrlct even though he intends to move
     back to the
               . District in about six monthz?
          "Since he is livihg at the present time in an-
     other County and another School Distriat but Intends
     to returh to this DIstriot in about zix mohths, could
     he be eleoted to the School Board for the ensuing term."
             The facts set out in your   letter are as follows:
          "A man-who was President of the School Board of
     an independent schoo'ldistrict of less than 500
     zcholastI.czmarried and moved to an adj.oinFngcounty
     where hiz wife is employed and they have bbught~furni-
     ture, furnished an-apartment and live there. He return3
     occazionally'to the zchobl district of prior rezidenoe
     to direct operations of a farm owned there, also he
     transacts business in the county of his new rezidence.
     He intends to move back to the school district'of prior
     residence next fall and he will probably be reelected
     a trustee this month."
Honorable T. K. Wilkinson, page 2   (O-3370)


          Section XIV, Article 16 of the Constitution of
Texas reads:
           "All civil officers shall reside within the State;
     and all district or county offihers within their dis-
     tricts or'counties, and.shall keep their offices at
     such places as may be required by law; and failure to
     c'omply;with this condition shall vacate the office zo
     held.
          The determination of a person's rezidehce is largely
dependent upon the Intention of the perzon in question, to be
determined, not only by his express intentions, but by the
I;afc:tc;nd
          circumstances, and resolves itself into a question
       .- In our opinion iYo:O-1534, a bopy~of which izen-
closed herewith, there was before us the question of the.
residence of a common school district trustee in which we
ruled:
          "It izbur opihion that if the common school dis-
     trict trustee In question moved out of the common school
     district under zuah facts and circumstances as to reliti:.
     quizh his residence therein, the offiae’ of school trustee
     which he held was thereby vacated. However, if said
     trustee left thediatrlYc only.temporarily with no in-
     tention to ohange his rezidence, such IntentTon  being
     supported by the facts and oiroumstanoes, the office of
     school trustee held by him would not by that fact alone
     become vacant."
          The reported authorities are-abundant to the effect
that a mere temporary absence from a person's established
rezidehce coupled with the intention to return does not 'work
a'forleiture of his original resldenoe and establish a new
residence.                             .,
          As we understand the faots-presented in your letter
of request, the school trustee in question has no intention
to'relinquizh his original residence but is merely temporarily
living in an adjolning county and will return to his'original
rbsidenoe next fall: Facts showing an Intention to abandon or
relinqulzh his offloe do not appear in your letter.
Honorable T. K. Wilkinson, Page 3   (O-3370)



          Under-the factz, as underztbod by uz, It is our‘
opinion that the school truztee In queztibn h&s hot'vacated'
his offioe and is nbt disqualified from being elected to the
school board for the ensuing term.

                                    Yours   very   truly

                             AT'l!ORNBYGENERALOFTEXAS

                             By     /s/ Cioil B. Cammack
                                        Cecil C. Cammack
                                               Assist&&




CCC:AMM:mjz
ENCLOSURE
APPROVED OPINION COMKITTEE
BY /z/ GRL CHAIRMAN